Title: To George Washington from Jean Luzac, 30 September 1797
From: Luzac, Jean
To: Washington, George

 

Sir
Leyden [30] September 1797

If my use of the English language to write it with purity, was extensive enough that I might dare to approach by means of it to a person as illustrious by his actions as General Washington, & who writes himself in that language with a force & an energy so difficult to express, I should not take the liberty of speaking to you an idiom which is more familiar to me. never Sir should I have even presumed to present you by writing my sentiments of the highest veneration, the most true & heartfelt attachment, & the most unlimited & constant admiration, if I had not been encouraged by your worthy friend the respectable General Charles Cotesworth Pinckney. confounded in the european crowd, I had no other title to occupy you some instants with me, if it is not this of having been without ever varying the zealot of the American cause, the admirer of your virtues, the Annalist of your heroic actions at the head of Armies, of your amiable & salutary wisdom as Legislator at the head of the political Body since 1775, until the glorious epoch which has crowned your brilliant but virtuous carrier. it is not a Flatterer who says this to your Excellency, it is a man who has spoken & written the sentiments of his heart, who has spoken & written with so much more truth, as he finds in his own soul the principles that You have followed. in effect Sir raised in the study of the Laws & the Belles Lettres, it is relatively to this part that I dare to say that, not by my talents, much less by my condition in civil society, but very certainly my love for the good, my attachment to the true repubican principles authorise me to testify to you my way of thinking—Defender of these principles I have been the victim of them, when I have combatted the usurpations of Despotism, I am the victim at this time, in combatting the opposite extreme, that our unhappy Europe runs into, but to see the illustrious Washington, the founder of the glorious American liberty, march between these two extremes, upon the same line that I have constantly traced—there is my justification, my consolation, & if it is permitted me to say it, the most sure right to the estime of good men—there at the same time is the mouvement to which I give up myself, in speaking of your excellency, not only as public annalist—but as a Litterary man in the dedication to your worthy successor,

at the head of the work of which I have the honnor to offer you a copy. Grant me the favor of your accord, of calling myself allways with as much truth as zeal & with the most profound respect, Sir, your Excellency’s very humble & very obedient Servant

John Luzac

